United States District Court —“Cace-3"T9-cr-05404-CVB Document 1 Filed JU(TShS" BARS BF PAUSE

 

 

 

 

 

 

 

 

Violation Notice Lo) |
ieee Muara Cet! Plgrray | Pred} mC cer Ae:

7968203 fed “The reeas , r. Tas |
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION a
Date ard Tees cf Cetge ree | Deere Choegqesl cra gue Site Cone Cry
| i Oo
OF fielder = Meso iv Use [iS hh
=
Piano of Ceneriae al

BIO9A Rhade Dstand Ave, Deon WH 5g
OAlernes Ceacnpton Pacha! Bearded ti Oeaage HAPRAET |

Assave F fomtumananes ay a Ea rresy

 

DEFENDANT INFORMAT
Land] ee

Scwenase

tepre Hci

 
  

 

   

 

# 6L0Z/2¢/20 NWIS SAD

SL

 

a Ke gOx A 1S CHECKED, YOUlB CO) IF Ox 8S CHECKED, YOU MUST
MUST APPEAS IN COURT oor Pay AMiUNT INfDeATED BELOW

ETS a pe Lamhe pete cay OF APP LAR IN CCAMT
S00 ab" A A oe bee ot i ora
5 Fortenuce aimquint

+ $30 Processing Finn

PAY THIS AMOUNT =) §& Total Collateral Gun

 

 

 

YOUR COURT DATE

fc aopuence dade mo hee pou Se be eee Of poe ee i Oy Pree

Coen Aeicinews Davia (rendre!

Tove i

 

 

Rey ager eg A re Se bp of thee en mob Hin ote eden of gel
peter a ippeter foe ee gg i thas es ad pee ince) oe pay Pee boda! coil! ch

Gant Capefied Mail

Seep! A Comey

© Taevesclid Segre

Fey 065015)

Summons}

| state thaton 10 Jjucy 2019 while exercising my duties a5 6
law enforcement officer in tha Ubesteees Dietict of bona aceon

See Arracece Stanger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregeing stalement is. based pon

 

 

cy
a ny personal observation ~ My personal invesigaian
on &  ipfeemason supplied to me fram my fallow officer's abeervation
oO other (auplain aire)
i
> | decane unde penatty of pequry thal fee inormadon which | have se ioeth above and on
the face of fis violation noligg is true and oogeesi bo tho bes rT incre ye
oo
Oe ia: or/o/aom
po Dale [rmimiddiyyyy OFiaars eth &
=
=k.
‘= Probable cause has becn stated lor the Baance of 4 warrant
oo
=
& Exmouted on
Date (rami LS, Magistrate Jick
HATMAT © Hacerdous mania ich on modest: PAS © borane PSSeregES weteci

COL § Coeteriel deed boar, CMY 8 Cneneed vsti creed i eal
